      Case 3:20-cv-00239-W-WVG Document 9 Filed 04/29/20 PageID.82 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BRFS INVESTMENTS, INC.,                              Case No.: 20-CV-239-W-WVG
12                                       Plaintiff,
                                                          ORDER ON JOINT MOTION TO
13   v.                                                   CONTINUE EARLY NEUTRAL
                                                          EVALUATION CONFERENCE
14   AMGUARD INSURANCE COMPANY,
15                                    Defendant.
16
17
18
19         On March 20, 2020, this Court issued an ordering setting an April 27, 2020 Pre-
20   Early Neutral Evaluation Conference and a May 4, 2020 Early Neutral Evaluation
21   Conference (“ENE”) (“ENE Order”). On Monday, April 27, 2020, this Court convened the
22   telephonic Pre-ENE Conference pursuant to the ENE Order. During the Pre-ENE
23   Conference, it came to light that Plaintiff is on the cusp of providing important documents
24   to Defendant that may clarify the Parties’ respective settlement postures. In that spirit, the
25   Parties filed a Joint Motion to Continue Early Neutral Evaluation, requesting a 15-day
26   continuance of the May 4, 2020 ENE to allow for more productive settlement discussions.
27   (Doc. No. 8.) Having reviewed and considered the Joint Motion, the Court finds good cause
28   supports the requested continuance pursuant to Rule 16(b) of the Federal Rules of Civil

                                                      1
                                                                                   20-CV-239-W-WVG
      Case 3:20-cv-00239-W-WVG Document 9 Filed 04/29/20 PageID.83 Page 2 of 2



 1   Procedure. Fed. R. Civ. P. 16(b).
 2         Accordingly, the Court hereby RESETS the May 4, 2020 ENE conference to Friday,
 3   May 22, 2020 at 9:00 A.M. The ENE conference shall take place in person absent either
 4   of the following: (1) an order from the Chief Judge extending Chief Judge Order No. 24,
 5   which requires all conferences, including ENEs, to take place telephonically up to and
 6   including May 16, 2020, in light of the ongoing COVID-19 pandemic; or (2) a motion from
 7   either party or a joint motion requesting a telephonic or videoconference ENE for good
 8   cause related to the COVID-19 pandemic or otherwise. In the event the May 22, 2020 ENE
 9   is converted into a telephonic or video conference, this Court shall provide instruction to
10   counsel on coordination of that effort prior to May 22, 2020.
11         IT IS SO ORDERED.
12   Dated: April 29, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                20-CV-239-W-WVG
